Citation Nr: 0019900	
Decision Date: 07/28/00    Archive Date: 08/02/00	

DOCKET NO.  94-14 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a central nervous system 
hemorrhage to include: hypertension, headaches, hearing loss, 
blurred vision, forgetfulness, lack of concentration, 
clumsiness, dizziness, shortness of breath, fatigue, 
difficulty swallowing and left thigh numbness with limping 
gait, claimed to have resulted from VA treatment received in 
June 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a December 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a central 
nervous system hemorrhage to include: hypertension, 
headaches, hearing loss, blurred vision, forgetfulness, lack 
of concentration, clumsiness, dizziness, shortness of breath, 
fatigue, difficulty swallowing and left thigh numbness with 
limping gait, claimed to have resulted from VA treatment 
received in June 1991.  

This matter was previously before the Board in February 1999 
at which time the claim was remanded.  The actions specified 
in that Board remand have been undertaken and the claim now 
returns to the Board for appellate consideration.  In the 
February 1999 decision, the Board denied the issue of 
entitlement to service connection for rheumatoid arthritis 
due to exposure to ionizing radiation; determined that 
entitlement to service connection for colon cancer due to 
exposure to ionizing radiation was properly severed; and 
denied the claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for bladder incontinence and 
increased hypertension.  In June 1999, the veteran filed a 
motion to have the issues adjudicated in the February 1999 
Board decision reconsidered.  The veteran's motion for 
reconsideration was denied by the Board in March 2000.  


FINDINGS OF FACT

1.  Current clinical diagnoses of hypertension, headaches, 
visual impairment, dizziness and a disability diagnosed as 
gastroesophageal reflux, primarily manifested by difficulty 
swallowing, are of record.  

2.  The record does not contain current clinical diagnoses of 
hearing loss, forgetfulness, lack of concentration, 
clumsiness, shortness of breath, fatigue or left thigh 
numbness with limping gait, or of disabilities primarily 
manifested by those symptoms.  

3.  Medical evidence tending to show a nexus between 
residuals of a central nervous system hemorrhage to include: 
hypertension, headaches, hearing loss, blurred vision, 
forgetfulness, lack of concentration, clumsiness, dizziness, 
shortness of breath, fatigue, difficulty swallowing and left 
thigh numbness with limping gait, claimed to have resulted 
from VA treatment received in June 1991, (to include a 
claimed delay in treatment between June 8, 1991 and June 13, 
1991) has not been presented.


CONCLUSION OF LAW

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a central nervous 
system hemorrhage to include: hypertension, headaches, 
hearing loss, blurred vision, forgetfulness, lack of 
concentration, clumsiness, dizziness, shortness of breath, 
fatigue, difficulty swallowing and left thigh numbness with 
limping gait, claimed to have resulted from VA treatment 
received in June 1991 is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has raised a claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for conditions 
claimed to have resulted from treatment rendered by the VA 
Medical Center (VAMC) in Nashville, Tennessee in June 1991. 

In the interest of clarity, the Board will briefly review the 
factual background of this case; the relevant law, 
regulations and Court decisions; and then analyze the claim.

Factual Background

A VA medical record dated in December 1990 reflected that the 
veteran had been in excellent health until approximately 
October 1990 at which time he experienced progressive 
polyarticular arthralgia affecting the hands, hip, knees and 
ankles.  No nerve conduction studies were obtained at that 
time due to pain.  In January 1991, the veteran did undergo 
electromyography and nerve conduction studies.  The EMG was 
abnormal due to bilateral carpal tunnel syndrome as evidenced 
by absent sensory responses bilaterally.  

The evidence shows that the veteran was seen in the emergency 
room on June 8, 1991 with complaints of a sore throat which 
had been problematic for a week.  The veteran also complained 
of headaches, dizziness, nausea, and vomiting as well as back 
pain.  Blood pressure readings at that time were 156/90, 
148/96 and 140/94.  An impression of multiple complaints, 
many of the symptoms sounding viral related, was made.  
Medications were prescribed and diagnostic studies planned 
for various symptoms.

Records show that the veteran was hospitalized from June 13, 
1991 to June 30, 1991.  The medical history indicated that 
the veteran's chief complaint consisted of suffering the 
worst headache of his life on June 6, 1991.  He reported that 
after June 6th, the headache persisted, but had decreased.  
It was noted that there was no previous history of migraine 
headaches.  It was noted that the headache was accompanied by 
nausea, vomiting, and blurred vision as well as neck 
stiffness and a mild grade fever, but no loss of 
consciousness.  Diagnostic studies included carotid angiogram 
twice, without evidence of aneurysm, arteriovenous 
malformation or occlusion, and lumbar puncture.  A diagnosis 
of central nervous system hemorrhage, of unknown etiology, 
was made.  It was noted that if the veteran had a recurrence 
of a headache, back pain, or any change in his mental or 
neurological status, he should be seen in the emergency room 
as soon as possible.

Thereafter, the veteran was hospitalized at a VA facility in 
January 1992.  The discharge summary reflects that diagnoses 
including hypertension were made.

VA medical records show that the veteran was seen February 
1992, at which time he complained of symptoms including 
dizziness, shortness of breath and fatigue.  A blood pressure 
reading of 126/58 was recorded.  When seen in April 1992, the 
veteran's complaints included fatigue, headaches, dizziness, 
dyspnea on exertion, hearing and vision loss as well as loss 
of concentration.  An examination revealed multiple 
complaints but no objective findings.  A blood pressure 
reading taken in April 1992 was 123/60.  

A VA medical opinion was provided in December 1995.  
Following a review of the record, the medical opinion stated 
that there were no deficiencies in the work-up and treatment 
of June 8, 1991.  It was noted that the veteran was 
ambulatory, alert and oriented; his vital signs were stable 
and he was observed and treated in the triage on June 8, 1991 
for an appropriate amount of time.  The opinion stated that 
subsequent work-up during the June 1991 hospital stay 
revealed a CT of the head which showed no evidence of active 
central nervous system bleeding; a carotid angiogram which 
showed no evidence of an aneurysm, arteriovenous malformation 
or occlusion.  The opinion indicated that only the 
cerebrospinal fluid evaluation showed central nervous system 
bleeding.  

By rating action of December 1995, the RO denied the claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a central nervous system 
hemorrhage to include: hypertension, headaches, hearing loss, 
blurred vision, forgetfulness, lack of concentration, 
clumsiness, dizziness, shortness of breath, fatigue, 
difficulty swallowing and left thigh numbness with limping 
gait, claimed to have resulted from VA treatment received in 
June 1991.

VA medical records which were subsequently received show that 
the veteran complained of increased headaches, dizziness and 
lack of concentration in October 1993.  An impression of 
vascular headaches was made in November 1993; at that time he 
also complained of decreased concentration and memory loss.  
October 1994 records reflect complaints of headaches, 
fatigue, dizziness, visual disturbances, hearing loss, loss 
of concentration, unsteady gait and balance, increasing in 
severity and frequency over the past three years.  A December 
1994 record shows that the veteran was seen due to complaints 
including: daily headaches, dizziness, visual disturbances, 
difficulty hearing and numbness of the left lateral thigh.  A 
CT scan was obtained which was within normal limits.  There 
was no evidence of hemorrhage.  It was noted that the 
veteran's hearing was within normal limits.  Complaints of 
fatigue were documented in January 1995 and complaints of 
shortness of breath were shown in February 1995, which was 
accompanied by an assessment of hypertension.  March and 
April 1995 records show diagnoses which include analgesic 
rebound headaches, secondary to arthritis medications; and 
dizziness, probably secondary to hypertension medications.  
Difficulty swallowing was documented in a June 1995 record.  
In July 1995, the veteran complained of visual blurriness and 
eye aches for which assessments which included refractive 
error and early cataracts were made.  

VA medical records also documented trouble swallowing in 
March and April 1996.  In June 1996, following similar 
complaints and assessments of gastroesophageal reflux disease 
and laryngitis were made.  

Relevant law and regulations

38 U.S.C.A. § 1151

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. Ct. 
552 (1994), 38 U.S.C.A. § 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

Following the Brown decision, 38 U.S.C.A. § 1151 was revised 
to provide that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See also 38 C.F.R. § 3.358 (1995).

However, the Court further held that not every "additional 
disability" was compensable. The validity of the remainder of 
38 C.F.R. § 3.358 was not questioned. See Gardner, 115 S.Ct. 
552, 556 n.3 (1994): "We do not, of course, intend to cast 
any doubt on the regulations insofar as they exclude coverage 
for incidents of a disease's or injury's natural progression, 
occurring after the date of treatment .... VA's action is not 
the cause of the disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision. The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995. In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under § 1151.  In pertinent part, 
§ 1151 is amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended in 
light of the congressional action noted above.  However, 
these amendments apply only to claims filed on or after the 
effective date of the statute, October 1, 1997.  Since the 
veteran's appeal was filed prior to that date, it continues 
to be subject to review under the prior statutory language 
and interpretation.  VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

Well groundedness of the claim

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A mere 
allegation is not sufficient; there must be evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
§ 1151, have the initial burden of showing that their claim 
is well grounded.  Jimison v. West, 13. Vet. App. 75 (1999).  
For a claim to be well grounded under the pre- amendment 
version of 38 U.S.C.A. § 1151, the appellant must provide: 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).

In order for a claim under 38 U.S.C.A. § 1151 to be well 
grounded, three elements must be satisfied: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 383 (1999).

Analysis

The veteran maintains that following his VA hospitalization 
from June 13 to June 30, 1991 for treatment of a central 
nervous system hemorrhage, problems consisting of 
hypertension, headaches, hearing loss, loss of vision, 
forgetfulness, lack of concentration, clumsiness, dizziness, 
shortness of breath, fatigue, difficulty swallowing and left 
thigh numbness with limping gait, manifested.  He maintains 
that these problems resulted from a failure to correctly 
diagnose and treat his symptoms upon presentation to a VA 
emergency room on June 8, 1991.   

The record contains current diagnoses of hypertension, 
headaches, dizziness and loss of vision diagnosed as 
refractive error and cataracts.  A disability primarily 
manifested by difficulty swallowing was diagnosed as 
gastroesophageal reflux disease and laryngitis.  Accordingly, 
with respect to these disabilities, the first prong of the 
Jones well groundedness test, current disability, has been 
met.

However, with respect to the disabilities clamed as hearing 
loss, forgetfulness, lack of concentration, clumsiness, 
fatigue, and left thigh numbness with limping gait, a review 
of the record does not reflect that diagnoses of these 
claimed conditions or even a diagnosis primarily manifested 
by any of these symptoms is of record.  Even assuming that 
these claimed conditions currently exist, these constitute 
symptoms as opposed to a clinically diagnosed disability.  
The Board notes that recently, the Court has had occasion to 
discuss what constitutes a disability.  A symptom, such as 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

In this case, the veteran has subjectively complained of 
hearing loss, forgetfulness, lack of concentration, 
clumsiness, fatigue, and left thigh numbness with limping 
gait without any corresponding current clinical diagnosis of 
a disability.  The Court has held that "[i]n the absence of 
competent medical evidence of a current disability ... a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
2681 271 (1997).  In Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992), the Court held that the failure to demonstrate 
that a disability is currently manifested constitutes failure 
to present a plausible or well-grounded claim.  In this case, 
there is no basis in the law or regulation for an award of 
benefits under 38 U.S.C.A. § 1151 for these claimed 
conditions, since the record as a whole fails to include any 
current evidence of those claimed disabilities.  See Jones, 
supra.  Accordingly, the veteran has failed to met the first 
requirement for the submission of a well grounded claim, the 
presentation of a medical diagnosis of the currently claimed 
disability, with respect to conditions claimed as hearing 
loss, forgetfulness, lack of concentration, clumsiness, 
fatigue, and left thigh numbness with limping gait.  

Furthermore, as to all of the veteran's claimed conditions, 
the record does not contain any competent evidence which 
establishes or even suggests that an etiological nexus exists 
between the claimed conditions and treatment received at a VA 
facility in June 1991.  The only evidence supporting the 
veteran's assertion that he sustained the claimed conditions 
as a result of treatment or lack of treatment by the VA in 
June 1991 consists of his own statements and beliefs to that 
effect.  However, he is not shown to possess the technical 
competence to establish such a relationship. A claim based 
upon an assertion as to cause-and-effect relating to a 
particular disability requires competent medical evidence in 
order to be well grounded.  The Court has reiterated this 
requirement many times.  See Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus").

A claim for benefits under the provisions of 38 U.S.C.A. § 
1151 must be supported by medical evidence of additional 
disability that resulted from VA hospitalization, or medical 
or surgical treatment.  See Boeck v. Brown, 6 Vet.App. 14, 
16-17 (1993), and Ross v. Derwinski, 3 Vet.App. 141, 144 
(1992), holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 38 
U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet.App. 75, 
77-78 (1999).

As to the theory that it was a time lapse that caused or 
aggravated the veteran's claimed conditions, and in 
particular, the lapse of time between the veteran's 
presentation in the emergency room on June 8, 1991 and his 
subsequent hospitalization which began on June 13, 1991, it 
is not clear that this mere passage of time can be considered 
treatment for purposes of determining entitlement to benefits 
under § 1151.  See, e.g., Jimison, supra, 13 Vet. App. at 78-
79, holding that an administrative decision leading to a 
delay in treatment does not constitute medical care.  
Nevertheless, even if the Board were to assume that the 
veteran in this case was under VA treatment during this 
entire period, for purposes of determining entitlement to 
section 1151 benefits, it is obvious that any conclusion 
pertaining to the significance of a time lapse for treatment 
would be one requiring medical expertise.  

The veteran's mere assertion of his view as to cause-and- 
effect does not serve to establish it as fact, since, as 
previously indicated, as a lay person, he is not competent to 
offer medical opinions.  See Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim.").  See also Bostain 
v. West, 11 Vet. App. 124, 127 (1998) ("lay testimony . . . 
is not competent to establish, and therefore not probative 
of, a medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu, supra; Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit, supra.  ("Unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Magana v. Brown, 7 
Vet. App. 224 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In the absence of competent (medical) evidence of a nexus 
between VA medical treatment for all of the veteran's claimed 
disabilities and symptoms (to include the passage of time 
between the veteran's arrival at a VA emergency room on June 
8, 1991 and his admission to a VA hospital on June 13, 1991), 
the veteran has failed to satisfy the threshold requirement 
for submitting a well-grounded claim for benefits pursuant to 
38 U.S.C.A. § 1151, as set out in the judicial precedent in 
Jones, supra, and as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  As claims that are not well grounded do not present a 
question of fact or law over which the Board has 
jurisdiction, the claim for compensation under 38 U.S.C.A. § 
1151 for residuals of a central nervous system hemorrhage to 
include: hypertension, headaches, hearing loss, blurred 
vision, forgetfulness, lack of concentration, clumsiness, 
dizziness, shortness of breath, fatigue, difficulty 
swallowing and left thigh numbness with limping gait, claimed 
to have resulted from VA treatment received in June 1991, 
must be denied.

Additional considerations

Because the veteran's claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 is not well 
grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  VA's obligation to assist depends 
upon the particular facts of the case and the extent to which 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court recently held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  VA is not on 
notice of any other known and existing evidence which would 
make the claim presented plausible.  The Board's decision 
serves to inform the veteran of the kind of evidence that is 
necessary to make his claim well grounded.

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 3 84 (1993).  The 
Board finds that the veteran has been accorded ample 
opportunity by the RO to present argument and evidence in 
support of his claim and that any error by the RO in deciding 
this claim on the merits, rather than asbeing not well 
grounded, was not prejudicial.  



ORDER

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a central nervous 
system hemorrhage to include: hypertension, headaches, 
hearing loss, blurred vision, forgetfulness, lack of 
concentration, clumsiness, dizziness, shortness of breath, 
fatigue, difficulty swallowing and left thigh numbness with 
limping gait, claimed to have resulted from VA treatment 
received in June 1991 is not well grounded, and is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

